By the Court —
Lyon, J., delivering the opinion.
By the statutes of the State an administrator, to obtain leave of the Court of Ordinary to sell real estate or negroes, must publish a notice of his intended application in a public gazette of the State for four months, in terms of the law. After this publication and application made and granted by the Ordinary, the order of the Ordinary, granting the leave to sell, is as solemn and conclusive a judgment as any that Court can make or render, and it cannot be vacated, rescinded or revoked by that Court, except in the same manner as other judgments of that Court, upon notice to the administrator and for good cause shown. Indeed, if persons interested in the lands or negroes object to the sale, and for proper causes, such objections ought to be filed before the grant of the order; that is the object of the publication.
Let the judgment be reversed.